Citation Nr: 1217900	
Decision Date: 05/18/12    Archive Date: 05/31/12	

DOCKET NO.  06-31 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968, a portion of which represented service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This case was previously before the Board in January 2011, at which time it was remanded for additional development.  The requested development has been substantially complied with and the claim is ready for appellate review.  


FINDINGS OF FACT

1.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  Hypertension is not causally related to a service-connected disability or disabilities, including diabetes mellitus and/or posttraumatic stress disorder.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Hypertension is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including diabetes mellitus and/or posttraumatic stress disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (effective prior to October 10, 2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided appropriate application forms or the completeness of his application.  VA notified the Veteran in January 2005 and March 2006 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no current error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of the hearing before the undersigned Acting Veterans Law Judge in August 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for chronic hypertension.  In pertinent part, contends that hypertension had its origin during his period of active military service.  In the alternative, he contends that hypertension is in some way proximately due to, the result of, or aggravated by his service-connected diabetes mellitus and/or posttraumatic stress disorder.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of that disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App.488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served for ninety (90) days or more during a period of war, and cardiovascular/renal disease, such as hypertension, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Prior to October 10, 2006, pertinent law and regulation was to the effect that a disability found to be proximately due to or the result of a service-connected disease or injury was to be service connected.  Moreover, where service connection was established for a secondary condition, the secondary condition was to be considered part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).  

Effective October 10, 2006, 38 C.F.R. § 3.310, the regulation governing awards of service connection on a secondary basis, was revised.  That revision provides that an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Such findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).  

In the case at hand, the Veteran's claim for service connection for hypertension was received in January 2005, prior to the aforementioned revision of 38 C.F.R. § 3.310.  Accordingly, his claim is governed by the provisions of that regulation in effect prior to October 10, 2006.  Significantly, the earlier version of the regulation is somewhat less restrictive than the amended version, in that the prior version does not require the establishment of a baseline prior to an award of service connection.

Service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of hypertension.  At the time of a service separation examination in September 1968, the Veteran's heart and vascular system were entirely within normal limits.  Blood pressure in the standing position was reported as 130/78, and no pertinent diagnosis was noted.  

The earliest clinical indication of the potential presence of essential hypertension is revealed by a private medical record dated in July 1997, almost 30 years following the Veteran's discharge from service, at which time his blood pressure was recorded as 122/90.  

The Board observes that, at the time of a VA medical examination in December 2009, which examination, it should be noted, involved a full review of the Veteran's claims folder, the Veteran indicated that he had first received a diagnosis of diabetes mellitus in 1987.  Review of the Veteran's claims folder revealed a March 2005 note stating that the Veteran had suffered from diabetes for about 15 years, and that he had some degree of nephropathy and neuropathy.  When further questioned, the Veteran indicated that he had first received a diagnosis of hypertension in 1987.  Significantly, as noted by the examiner, throughout the Veteran's claims folder, his systolic blood pressure ranged from 120 to the mid-130's, with diastolic pressures ranging from 70 to 90.  

On physical examination, the Veteran's blood pressure was reported as 138/82, 132/80, and 130/80.  Further noted was that the Veteran was on medication for control of his hypertension.  Following examination, it was the opinion of the examiner that the Veteran's hypertension was less likely secondary to service-connected diabetes mellitus.  As a rationale for that opinion, the examiner indicated that the Veteran had received diagnoses of diabetes mellitus and hypertension in the same year, which is to say, 1987.  Further noted was that the Veteran had no sign of left ventricular hypertrophy on electrocardiogram or chest X-ray.  Nor were there any complications of congestive heart failure or myocardial infarction.  At the time of examination, the Veteran's estimated metabolic equivalent task units were reported as greater than 5-7.  

In correspondence of August 2010, the Veteran's private physician indicated that the Veteran had been a patient in his practice since March of 2005.  Further noted was that, according to the Veteran, he was not previously hypertensive.  Rather, the Veteran received a diagnosis of hypertension in September 2005, at which time he was started on medication.

At the time of a recent VA Compensation & Pension examination in February 2011, it was once again noted that the Veteran's claim folder was available, and had been reviewed.  Further noted was that the Veteran remained on medication for treatment of his hypertension.

A review of the Veteran's claim folder disclosed that, when questioned regarding the onset of his hypertension at a hearing in August 2010, the Veteran vacillated, indicating that it was "19-something," but then changing his response to the year 2000, and finally to 1987.  Reportedly, there was documentation that the Veteran had been placed on medication for his hypertension in 2003 or 2005.  When questioned during the hearing regarding the origin of his hypertension, the Veteran referred to a note by a VA psychiatrist, who he believed had said that his high blood pressure was related to his (service-connected) posttraumatic stress disorder.  

Regarding a previous VA Compensation & Pension examination, the examiner indicated that, at the time of that examination, it was the opinion of the examiner that the Veteran's hypertension and diabetes had begun in 1987, and that his hypertension was not due to his diabetes.  Service treatment records were reported as showing an enlistment physical examination of October 1964, showing no hypertension, and a discharge physical examination in September 1968, showing a blood pressure of 138/78, and no mention of hypertension.  

Further review of the Veteran's claims folder showed two notes from the Veteran's VA psychiatrist, neither of which made any mention of hypertension.  However, in a note of August 2010, the Veteran's psychiatrist indicated that the Veteran was currently going through a "Board proceeding" for a claim regarding the relationship between his hypertension and posttraumatic stress disorder.  According to the VA psychiatrist, the Veteran's hypertension was significantly influenced by stress, and "more likely had origin and directly rooted in posttraumatic stress disorder."  Significantly, the current examiner indicated that no further reason was given by the VA psychiatrist.  Nor were any blood pressure readings undertaken, or medication for hypertension ordered.  The pertinent diagnosis noted was essential hypertension.  

In the opinion of the examiner, following a review of the Veteran's medical record and an examination of the Veteran, it was his opinion that the Veteran's hypertension was not caused by or aggravated by his posttraumatic stress disorder.  This was felt to be the case given that, while posttraumatic stress disorder could cause transient elevations in blood pressure, chronic sustained hypertension requiring continuous medication was not caused by posttraumatic stress disorder or anxiety.  Nor had the Veteran's hypertension been aggravated by his posttraumatic stress disorder, inasmuch as he had been on the same treatment for hypertension since its inception.  Significantly, there were no recorded blood pressure elevations accompanying anxiety episodes or other symptoms of the Veteran's posttraumatic stress disorder.  Finally, in the opinion of the examiner, the Veteran's hypertension was not caused by his diabetes mellitus, inasmuch as both of those disabilities had their inception at the same time.  Further noted by the examiner was that, in his opinion, the Veteran's hypertension had followed the natural progression of that disorder, and there was no evidence that it had been aggravated by diabetes mellitus.  Rather, the Veteran's hypertension was well-controlled, with no evidence of any sustained proteinuria.  

The Board finds the aforementioned VA opinions highly probative, because those opinions were based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's hypertension did not, in fact, have its origin during his period of active military service.  Moreover, such evidence clearly demonstrates that the Veteran's hypertension is in no way proximately due to, the result of, or aggravated by his service-connected posttraumatic stress disorder or diabetes mellitus.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current hypertension to his period of active military service, or, in the alternative, to service-connected diabetes mellitus/posttraumatic stress disorder.  However, not until January 2005, almost 37 years following the Veteran's discharge from service, did the Veteran claim service connection for hypertension.  Significantly, the Veteran's hypertension was first clinically documented many years following his discharge from active military service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no persuasive medical evidence suggesting a link to the Veteran's military service.  Moreover, while according to his VA psychiatrist, the Veteran's hypertension was "significantly influenced by stress" and "directly rooted" in his posttraumatic stress disorder, no rationale was provided for that opinion.  Nor were any blood pressure readings taken, or medication for hypertension prescribed.  Rather, the entire weight of the evidence is to the effect that the Veteran's hypertension did not, in fact, have its origin during his period of active military service.  That same evidence clearly shows that the Veteran's hypertension is in no way proximately due to, the result of, or aggravated by his service-connected diabetes mellitus or posttraumatic stress disorder.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of his current hypertension.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his hypertension to his period of active military service, or service-connected diabetes mellitus/posttraumatic stress disorder.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of hypertension in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current hypertension.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current hypertension, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Nor has it been demonstrated that the Veteran's hypertension is in any way proximately due to, the result of, or aggravated by his service-connected diabetes mellitus/posttraumatic stress disorder.  Under the circumstances, the preponderance of the evidence is against the Veteran's claim, and service connection for hypertension must be denied.

ORDER

Service connection for hypertension, to include as secondary to the service connected diabetes mellitus and/or posttraumatic stress disorder is denied.  



	                        ____________________________________________
	E. I. VELEZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


